Exhibit 10.4

 

ADOBE SYSTEMS INCORPORATED

EXECUTIVE ANNUAL INCENTIVE PLAN

FISCAL YEAR 2008

 

OBJECTIVES:

 

To drive growth and accountability, drive execution of long-term strategy and
operating plan, motivate and inspire employees to contribute at peak
performance.

 

PURPOSE:

 

As part of the total compensation program, Adobe has designed an Annual
Incentive Plan for its 2008 fiscal year for certain executive officers. This
Executive Annual Incentive Plan (“AIP”) operates under, and is part of, the
Adobe Systems Incorporated Executive Cash Performance Bonus Plan, which has been
approved by Adobe’s Board of Directors and stockholders.

 

ELIGIBILITY:

 

Executive officers of the Company who are employed (full time or part time)
during the full eligibility period (fiscal year) and who are regular employees
of Adobe at the end of the eligibility period, are eligible to participate in
the AIP. If an executive officer is hired after the beginning of the AIP
eligibility period and the Committee determines that such executive should be
eligible to earn compensation under the AIP, the executive officer’s target
bonus will be pro-rated based on the officer’s length of service in the AIP
eligibility period  If the executive officer’s salary and/or AIP target bonus
changes during the AIP eligibility period, the officer will be eligible for a
pro-rated bonus under the AIP.  The pro-rated bonus will be based on the number
of days in the AIP period with the former AIP target bonus/salary and the number
of days in the AIP eligibility period with the new AIP target bonus/salary. 
Except as provided in an applicable severance plan in the event of a change of
control or an individual retention agreement with an executive, if the
executive’s employment terminates before the end of the AIP eligibility period,
the executive will not be eligible for a bonus payment, or any portion of a
bonus payment.  If an executive is on a leave of absence for the entire AIP
eligibility period, the executive is not eligible for an AIP bonus.  If a leave
of absence is more than 4 months, the target bonus is pro-rated based on time
worked during the AIP eligibility period; if the leave of absence is 4 months or
less, the target bonus is not pro-rated.

 

EMPLOYEES COVERED BY INTERNAL REVENUE CODE SECTION 162(M):

 

Notwithstanding the foregoing eligibility provisions, to the extent it
determines to be necessary or desirable to achieve full deductibility of bonus
compensation awarded under the AIP, the Committee, in its sole discretion,
(i) may exclude from participation under the AIP those individuals who are or
who may likely be “covered employees” under Section 162(m) of the Internal
Revenue Code of 1986, as amended (“Section 162(m)”) whose employment in an
eligible position commenced after the Committee established the Threshold Goal
(described below), which generally will be a date not later than the 90th day of
the AIP eligibility period, and (ii) may not pro-rate such individuals’ bonuses
under the AIP to reflect increases in AIP target bonuses during the AIP
eligibility period.

 

HOW THE AIP WORKS

 

INCENTIVE BONUS TARGET:

 

A target percentage of base pay is designated for each eligible participant. 
Each participant’s incentive bonus target is then calculated as a percentage of
annual base pay.  For example, a Senior Vice President whose target percentage
is 60% and whose annual base pay is $400,000 would have an annual bonus target
of $240,000 ($400,000 x 60%).

 

 

--------------------------------------------------------------------------------


 

If the Threshold Goal (described below) has been attained, Adobe calculates how
well the Company (Adobe Systems Incorporated, together with its group of
subsidiary companies) has performed against its budgeted operating profit and
revenue for the year.  The Company must achieve greater than 90% of its budgeted
non-GAAP operating profit (adjusted to reflect additional operating profit from
ending shippable backlog) and 95% of its budgeted non-GAAP revenue (including
shippable backlog), each based on the annual consolidated budget approved by
Adobe’s Board of Directors at the beginning of the fiscal year, in order for
eligible executives to earn any bonus under the AIP.  If the Company attains
less than either of those targets, eligible executives will receive no bonus
under the AIP.

 

AIP THUS HAS FOUR COMPONENTS:

 

Threshold Goal, Corporate Result, Unit Multiplier and Individual Achievement

 

THRESHOLD GOAL:

 

The Committee established an objective, non-discretionary Company performance
goal for the AIP eligibility period based on one of the criteria approved by the
Company’s shareholders in 2006 (the “Threshold Goal”).  If the Company achieves
the Threshold Goal, each executive who participates in the AIP is then eligible
to earn a maximum bonus (“Maximum Award”) under the AIP equal to 200% of such
executive’s annual bonus target, up to a maximum of $5 million.  Under the AIP
for 2008, the Threshold Goal is a minimum of 90% achievement against the
Company’s budgeted annual operating plan GAAP revenue.  No bonuses will be
earned or payable under the AIP unless this Threshold Goal is achieved.  If this
Threshold Goal is achieved, each executive’s bonus under the AIP  is then
determined based on a formula that multiplies the executive’s annual bonus
target  (1) by either the Corporate Result or the Unit Multiplier (the
applicable percentage, which  in no event may exceed 200%  corresponding to the
Maximum Award percentage, is described below) and  (2) by that executive’s
Individual Achievement (which in no event may exceed 100%).  Thus, the actual
bonus payable to an executive under the AIP may never exceed the Maximum Award,
and the effect of the Corporate Result or the Unit Multiplier and the
executive’s Individual Achievement potentially is to reduce the bonus earned as
a result of the Company’s achievement of the Threshold Goal from the Maximum
Award to the actual bonus payable.

 

CORPORATE RESULT:

 

In addition to establishing the Threshold Goal, the Committee established two
additional corporate goals, which together form the “Corporate Result.” The
Corporate Result is a percentage that is calculated under a matrix.  The
Corporate Result measures Adobe’s achievement against its budgeted non-GAAP
revenue target (adjusted to reflect shippable backlog), and Adobe’s achievement
in containing costs, as determined by reference to its achievement against its
budgeted non-GAAP operating profit target (adjusted to reflect additional
operating profit from ending shippable backlog).

 

The Corporate Result percentage is zero, and each Executive’s Maximum Award is
reduced to zero,  unless the Company achieves at least 90% of the its budgeted
non-GAAP operating profit and 95% of its budgeted non-GAAP revenue.  If these
minimum levels are achieved, the Corporate Result is 27%.  The maximum Corporate
Result percentage is 200%, corresponding to the Maximum Award percentage.  The
matrix used to calculate the actual Corporate Result is attached as Exhibit A. 
The Corporate Result is used instead of the Unit Multiplier in the calculation
of  the actual bonus payable under the AIP  if the Corporate Result determined
under the matrix is less than or equal to 100%.

 

2

--------------------------------------------------------------------------------


 

UNIT MULTIPLIER:

 

If the Corporate Result exceeds 100%, the Committee in consultation with the CEO
determines an additional percentage (the “Unit Multiplier”) that expresses each
business unit’s and functional unit’s contribution toward the Company’s success
during the AIP eligibility period and that replaces the Corporate Result in
calculating the actual bonus payable under the AIP.  The maximum Unit Multiplier
is 200%, corresponding to the Maximum Award percentage, and the minimum Unit
Multiplier is 100%.  The Unit Multiplier is determined as follows:

 

1.              The Committee in consultation with the CEO determines the
product of (1) the Corporate Result and (2) the sum of the dollar value of all
AIP participants’ target incentive bonuses (the “Aggregate Corporate Result” —
expressed as a dollar amount).

 

2.              The Committee in consultation with the CEO allocates the
Aggregate Corporate Result among each of Adobe’s business and functional units
based on the relative contribution by each such business and functional unit to
the Company’s success in the AIP eligibility period (such allocated amount, the
“Unit Allocation”).

 

3.              For each unit, the Committee in consultation with the CEO then
divides the Unit Allocation by the sum of the dollar value of the aggregate
participant target bonuses within the particular unit.    The resulting
percentage is the Unit Multiplier for that unit.

 

INDIVIDUAL ACHIEVEMENT:

 

The Committee in consultation with the CEO determines each participant’s
individual achievement multiplier (expressed as a percentage not to exceed 100%,
the “Individual Achievement”) based on that executive’s achievement of certain
goals selected for such executive at the beginning of the AIP eligibility period
from 3-5 categories of goals.  The categories are as follows:  Revenue (BUs);
Product Roadmap (BUs only); Strategic Objectives; People Management; Expense
Management.  The weighting of goals will be largely discretionary within fixed
guidelines.  For business units, the Revenue, Product Roadmap, and Strategic
Objectives must, in the aggregate, total 85%; People Management 10%; and Expense
Management 5%.  For functional units and those business units with no Revenue or
Product Roadmap component, 85% of Individual Achievement will be tied to one or
more Strategic Objectives tied to the operating plan

 

ADMINISTRATION:

 

AIP bonuses are paid on an annual basis approximately 45-60 days after fiscal
year-end.  A 5% reduction will be applied to the AIP bonus otherwise earned by
any executive who fails to meet the annual performance appraisal submission
deadline.  Participation in the AIP is at the discretion of the Committee, in
consultation with Company management.  The Company reserves the right to
interpret and to make changes to or withdraw the AIP at any time, subject to
applicable legal requirements.  All terms and conditions of the AIP are subject
to compliance with applicable law.

 

Threshold Goal

 

IF ACTUAL GAAP REVENUE EQUALS OR EXCEEDS 90%, EACH PARTICIPANT IS ELIGIBLE FOR A
MAXIMUM AWARD OF 200% OF ANNUAL BONUS TARGET.

 

If Corporate Result is less than or equal to 100%

 

ANNUAL BONUS TARGET  X CORPORATE RESULT X INDIVIDUAL ACHIEVEMENT = BONUS

 

If Corporate Result exceeds 100%

 

ANNUAL BONUS TARGET  X UNIT MULTIPLIER X INDIVIDUAL ACHIEVEMENT = BONUS

 

3

--------------------------------------------------------------------------------


 

Example (SVP)

 

Corporate Results Exceeds
100%

 

Corporate Result Less than
or Equal to 100%

 

Annual Target

 

$240,000

 

$240,000

 

Threshold Goal (% of AOP Revenue)

 

100% of AOP Revenue

 

95% of AOP Revenue

 

Corporate Result (per matrix)

 

110%*

 

70%

 

Unit Multiplier

 

102%

 

n/a

 

Individual Achievement

 

100%

 

90%

 

Bonus Calculation Example

 

$240,000 x 102% (Unit
Mult.) x 100% (Ind.)=
$244,800

 

$240,000 x 70% (Corporate
Result) x 90% (Ind.) =
$151,200

 

 

--------------------------------------------------------------------------------

*Does not apply because Unit Multiplier is in effect in this example.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

 

125

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

 

 

124

%

197

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

 

 

123

%

192

%

196

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

 

 

122

%

187

%

191

%

196

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

 

 

121

%

182

%

186

%

191

%

196

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

 

 

120

%

177

%

181

%

186

%

191

%

195

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

 

 

119

%

172

%

176

%

181

%

186

%

190

%

195

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

 

 

118

%

167

%

171

%

176

%

181

%

185

%

190

%

195

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

 

 

117

%

162

%

166

%

171

%

176

%

180

%

185

%

190

%

195

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

 

 

116

%

157

%

161

%

166

%

171

%

175

%

180

%

185

%

190

%

195

%

200

%

200

%

200

%

200

%

200

%

200

%

200

%

 

 

115

%

152

%

156

%

161

%

166

%

170

%

175

%

180

%

185

%

190

%

195

%

200

%

200

%

200

%

200

%

200

%

200

%

 

 

114

%

147

%

151

%

156

%

161

%

165

%

170

%

175

%

180

%

185

%

190

%

195

%

200

%

200

%

200

%

200

%

200

%

 

 

113

%

142

%

146

%

151

%

156

%

160

%

165

%

170

%

175

%

180

%

185

%

190

%

195

%

200

%

200

%

200

%

200

%

 

 

112

%

137

%

141

%

146

%

151

%

155

%

160

%

165

%

170

%

175

%

180

%

185

%

190

%

195

%

200

%

200

%

200

%

 

 

111

%

132

%

136

%

141

%

146

%

150

%

155

%

160

%

165

%

170

%

175

%

180

%

185

%

190

%

195

%

200

%

200

%

 

 

110

%

127

%

131

%

136

%

141

%

145

%

150

%

155

%

160

%

165

%

170

%

175

%

180

%

185

%

190

%

195

%

200

%

 

 

109

%

122

%

126

%

131

%

136

%

140

%

145

%

150

%

155

%

160

%

165

%

170

%

175

%

180

%

185

%

190

%

195

%

 

 

108

%

117

%

121

%

126

%

131

%

135

%

140

%

145

%

150

%

155

%

160

%

165

%

170

%

175

%

180

%

185

%

190

%

 

 

107

%

112

%

116

%

121

%

126

%

130

%

135

%

140

%

145

%

150

%

155

%

160

%

165

%

170

%

175

%

180

%

185

%

 

 

106

%

107

%

111

%

116

%

121

%

125

%

130

%

135

%

140

%

145

%

150

%

155

%

160

%

165

%

170

%

175

%

180

%

Operating Profit

 

105

%

102

%

106

%

111

%

116

%

120

%

125

%

130

%

135

%

140

%

145

%

150

%

155

%

160

%

165

%

170

%

175

%

 

 

104

%

97

%

101

%

106

%

111

%

115

%

120

%

125

%

130

%

135

%

140

%

145

%

150

%

155

%

160

%

165

%

170

%

 

 

103

%

92

%

96

%

101

%

106

%

110

%

115

%

120

%

125

%

130

%

135

%

140

%

145

%

150

%

155

%

160

%

165

%

 

 

102

%

87

%

91

%

96

%

101

%

105

%

110

%

115

%

120

%

125

%

130

%

135

%

140

%

145

%

150

%

155

%

160

%

 

 

101

%

82

%

86

%

91

%

96

%

100

%

105

%

110

%

115

%

120

%

125

%

130

%

135

%

140

%

145

%

150

%

155

%

 

 

100

%

77

%

81

%

86

%

91

%

95

%

100

%

105

%

110

%

115

%

120

%

125

%

130

%

135

%

140

%

145

%

150

%

 

 

99

%

72

%

76

%

81

%

86

%

90

%

95

%

100

%

105

%

110

%

115

%

120

%

125

%

130

%

135

%

140

%

145

%

 

 

98

%

67

%

71

%

76

%

81

%

85

%

90

%

95

%

100

%

105

%

110

%

115

%

120

%

125

%

130

%

135

%

140

%

 

 

97

%

62

%

66

%

71

%

76

%

80

%

85

%

90

%

95

%

100

%

105

%

110

%

115

%

120

%

125

%

130

%

135

%

 

 

96

%

57

%

61

%

66

%

71

%

75

%

80

%

85

%

90

%

95

%

100

%

105

%

110

%

115

%

120

%

125

%

130

%

 

 

95

%

52

%

56

%

61

%

66

%

70

%

75

%

80

%

85

%

90

%

95

%

100

%

105

%

110

%

115

%

120

%

125

%

 

 

94

%

47

%

51

%

56

%

61

%

65

%

70

%

75

%

80

%

85

%

90

%

95

%

100

%

105

%

110

%

115

%

120

%

 

 

93

%

42

%

46

%

51

%

56

%

60

%

65

%

70

%

75

%

80

%

85

%

90

%

95

%

100

%

105

%

110

%

115

%

 

 

92

%

37

%

41

%

46

%

51

%

55

%

60

%

65

%

70

%

75

%

80

%

85

%

90

%

95

%

100

%

105

%

110

%

 

 

91

%

32

%

36

%

41

%

46

%

50

%

55

%

60

%

65

%

70

%

75

%

80

%

85

%

90

%

95

%

100

%

105

%

 

 

90

%

27

%

31

%

36

%

41

%

45

%

50

%

55

%

60

%

65

%

70

%

75

%

80

%

85

%

90

%

95

%

100

%

 

 

 

 

95

%

96

%

97

%

98

%

99

%

100

%

101

%

102

%

103

%

104

%

105

%

106

%

107

%

108

%

109

%

110

%

 

 

Revenue Achievement

 

 

5

--------------------------------------------------------------------------------

 